Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim 16 to recite an estimation “after the implantation of the IOL, a diffractive power addition…” and “wherein the application of the plurality of laser pulses to produce the estimated diffractive power addition is performed after the implantation of the IOL.” In response to Applicant’s amendment Examiner has added references of Sarver (US Pub No.: 2015/0103313) and Shmukler (US Pub no.: 2020/0197157).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zickler (US Pub No.: 2010/0082017) in view of Raymond (US Pub No.: 2016/0150952), Sarver (US Pub No.: 2015/0103313) and Shmukler (US Pub No.: 2020/0197157).
Regarding claim 16, Zickler discloses a system for improving vision of a subject, the system comprising: a pulsed laser system (a pulsed laser beam is disclosed in the abstract) configured to apply laser pulses to an intraocular lens (application of a laser to an intraocular device is disclosed in the abstract. This device is an IOL as per [0002]) implanted in an eye of a subject to change the refractive index of selected areas of the lens by refractive index writing (the laser would perform a refractive index writing as per the abstract, where a producing of a corrected refractive profile via a laser is disclosed); a control system (a controller therefor is disclosed in the abstract and [0008]) configured to receive data regarding a non-zero residual spherical error of the eye of the subject after implantation of the IOL to estimate a diffractive power addition to the IOL required to either partially or fully correct the non-zero residual spherical error; wherein the control system is coupled to the pulsed laser system (the controller is coupled to the laser assembly as per the abstract) and is configured to control the pulsed laser system to apply a plurality of laser pulses to the IOL (in [0028], the controller would control the placement of the laser while, in [0038], the frequency of the laser is also controlled by the controller. As the laser is pulsed and the frequency of the pulsing is controlled by the controller, the controller would control a plurality of laser pulses), the laser pulses being configured to produce, by refractive index writing on the IOL, the estimated diffractive power addition (in [0030], the controller would produce a pulsed laser with ‘sufficient energy to modify the intraocular lens material.’ This means that the laser would be configured to produce a diffractive power addition as this is a possible modification for an IOL).
However, Zickler does not disclose that the device therein is configured to receive data regarding a non-zero residual spherical error of the eye of the subject after implantation of the IOL and estimate a diffractive power addition to the IOL required to either partially or fully correct the non-zero residual spherical error. Instead, Reymond does teach a determination of a non-zero residual spherical error of the eye of the subject after implantation of the IOL (determination of characteristics of a spherical error is disclosed in [0025]) and estimate a 
From here, Zickler in view of Reymond does not teach an estimation after the implantation of the IOL, a diffractive power addition to the IOL required. Instead, Sarver would teach an estimation after the implantation of the IOL, a diffractive power addition to the IOL required (as disclosed in [0007], Sarver teaches a method of estimating the postoperative optical power of a plurality of eyes undergoing IOL implant surgery). It is also argued that the ophthalmic method of Sarver could incorporate the spherical error evaluation of Reymond into it as Sarver does consider a theoretical aphakic optical power that could be a spherical power into its evaluation of an appropriate IOL power (in [0015]) and a spherical error would affect said theoretical aphakic optical power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ophthalmic method to estimate a postoperative power of Sarver into the combination of Zickler and Reymond as doing so would calculate an “IOL power correction value” (disclosed in [0007]) which could then be used to correct an IOL optical power. 
Zickler in view of Reymond and Sarver also does not teach an instance wherein the application of the plurality of laser pulses to produce the estimated diffractive power addition is performed after the implantation of the IOL. Instead, Shmukler does teach an application of the plurality of laser pulses to produce the estimated diffractive power addition is performed after the implantation of the IOL (As per [0010], Shmuckler teaches a “direct modification of implanted lens shape by use of laser radiation.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the direct modification via a laser to an implanted IOL presented in Shmuckler in [0010] as well as [0048] into the combination of Zickler, Raymond, and Sarver for the purpose of providing a means to modify the lens post implantation. This would be beneficial should the ophthalmic method of Sarver (in [0007] therein) determines that the postoperative optical power is insufficient as this would provide a means to correct the optical power without removal of the IOL. 
Regarding claim 17, Zickler in view of Reymond, Sarver, and Shmuckler would teach the system of claim 16, wherein Zickler would teach the control system is configured to estimate the diffractive power addition such that the diffractive power addition reduces a longitudinal chromatic aberration of the eye (Zickler discloses a correction in optical aberrations in [0043]. As this is done via the beam delivery system therein, Zickler would disclose a control system to determine a diffractive power addition to then control the pulsed system to correct the aberration, which is further detailed in [0044]).
Regarding 18, Zickler in view of Reymond, Sarver, and Shmuckler would teach the system of claim 16, wherein Zickler would teach the pulsed laser system is configured to apply a plurality of focused laser pulses to at least one selected area of the IOL (in [0028], it is disclosed that an area of the IOL is selected with the adjustable focal point of the laser. This area is selected via the imaging system and focusing optics) to produce, by the refractive index writing on the IOL, the estimated diffractive power addition in the IOL (the laser would change the refractive index of the IOL, as per the abstract).
Regarding claim 19, Zickler in view of Reymond, Sarver, and Shmuckler would teach the system of claim 17, wherein Zickler would disclose that the estimated diffractive power addition fully compensates for the longitudinal chromatic aberration of the eye ([0043]-0044] of Zickler discloses a correction of optical aberrations in the IOL via the pulsed laser system.  As a longitudinal chromatic aberration is an optical aberration, Zickler would teach a compensation of a longitudinal chromatic aberration).
Regarding claim 20, Zickler in view of Reymond, Sarver, and Shmuckler would teach the system of claim 16. However, Zickler would not teach an instance wherein the diffractive power addition is estimated based at least in part on IOL power to achieve emmetropia. Instead, Reymond would teach an instance wherein the diffractive power addition is estimated based at least in part on IOL power to achieve emmetropia (as per [0021], the IOL corrective device of Raymond is disclosed to possibly achieve emmetropia. Then, as per [0136], it is stated that the device of Reymond can target achieving emmetropia in an IOL. As such, Reymond would teach an application of diffractive power to achieve emmetropia in an IOL).  
Regarding claim 21, Zickler in view of Reymond, Sarver, and Shmuckler would teach the system of claim 16, wherein Zickler would disclose the diffractive power addition is estimated based at least in part on the axial length of the subject's eye (as per [0041], Zickler discloses an imaging of the eye and anatomical structures thereof (it stands to reason that a length would be determined here) that would be used to determine the directing of a pulsed laser. As such, the diffractive power change that the laser of Zickler would impart on an IOL would be influenced by the axial length of a subject’s eye).
Regarding 22, Zickler in view of Reymond, Sarver, and Shmuckler would teach the system of claim 16, wherein Zickler would teach that the diffractive power addition is estimated based at least in part on the effective lens position (ELP) of the IOL in the subject's eye (the laser control system would determine the position of the lens in the patient’s eye in [0027]-[0028] which would then control the laser of Zickler).
Regarding 23, Zickler in view of Reymond, Sarver, and Shmuckler would teach the system of claim 16, wherein Zickler would teach that the control system is configured to control the pulsed laser system to apply the plurality of laser pulses to the IOL such that the power addition does not induce further spherical aberration or modify existing spherical aberration of the IOL (as per [0043]-[0044], the laser system is disclosed as being able to correct optical aberrations. As such, Zickler implicitly discloses that the laser system would not induce further spherical aberration).
Regarding 26, Zickler in view of Reymond, Sarver, and Shmuckler would disclose the system of claim 16, wherein Zickler would teach that the non-zero residual spherical error of the eye of the subject and transmit data associated with the non-zero residual spherical error to the control system (Zickler discloses an imaging system and a scanner in [0028].  It stands to reason that these sensors can evaluate a non-zero residual spherical error. These sensors then transmit data to the processor and controller disclosed in [0028]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zickler (US Pub No.: 2010/0082017) in view of Raymond (US Pub No.: 2016/0150952) Sarver (US Pub No.: 2015/0103313) and Shmukler (US Pub no.: 2020/0197157), in further view of Rosen (US Pub No.: 2018/0368972).
Regarding claim 24, Zickler in view of Reymond, Sarver, and Shmuckler would not teach an instance wherein at least the control system is configured to control the pulsed laser system to control spherical aberration at least in part by changing, by the refractive index writing on the IOL, the size of diffractive profile zones in r2 space.
Instead, Rosen would teach the control system is configured to control the pulsed laser system to control spherical aberration at least in part by changing, by the refractive index writing on the IOL, the size of diffractive profile zones in r2 space. (Rosen would teach the diffractive profile with an r-squared space in [0017] and a selecting of an IOL based off of a diffractive power in [0002]. Here, it is disclosed that a diffractive profile would reduce a chromatic aberration as per [0006]. As the device in Zickler is defined to be used to reduce a chromatic aberration in [0043], it stands to reason that the device of Zickler would change the size of the diffractive profile zones as Rosen discloses said profile zones would work toward reducing aberrations). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Rosen into the combination of Zickler and Raymond as Rosen would teach that a diffractive profile zone would need to be modified in order to treat an aberration. Incorporating Rosen into Zickler, Reymond, Sarver, and Shmuckler would further detail the system in said combination.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zickler (US Pub No.: 2010/0082017) in view of Raymond (US Pub No.: 2016/0150952) Sarver (US Pub No.: 2015/0103313) and Shmukler (US Pub no.: 2020/0197157) in further view of Knox (US Pub No.: 2018/0373060).
Regarding claim 25, Zickler in view of Reymond, Sarver, and Shmuckler would not teach an instance wherein the control system is further configured to estimate, based at least in part on effective lens position (ELP) measured during the refractive index writing, the phase profile induced in the IOL. Instead, Knox would teach that the control system is further configured to estimate, based at least in part on effective lens position (ELP) measured during the refractive index writing, the phase profile induced in the IOL (in [0053], Knox teaches a use of a phase profile in an IOL that is written via a laser machining. As such, it stands to reason that the phase profile would influence the control means of Knox in [0097] to control the laser that is shaping the IOL). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the use of a phase profile to control a laser as, as stated in [0033] of Knox, a phase profile would be indicative of a varying refractive index of an IOL. As an IOL can have a varying refractive index, this information would be needed in the combination of Zickler, Reymond, Sarver, and Shmuckler as this combination would be used to modify a refractive index.  
With respect to an estimation of a phase profile based in part on the effective lens position measured during the refractive index writing, it is argued that it would be obvious to one of ordinary skill in the art at the time of filing would suggest that the scanning and imaging systems of Zickler (disclosed in [0028]) would be able to sense a lens position (disclosed in [0028]-0029]) which then would be used to determine a phase profile of the IOL as the imaging system would determine the structure of the intraocular lens in [0041]. As such, it is obvious that one of ordinary skill in the art at the time of filing would find that the imaging system of Zickler can determine a phase profile based off of the position of the lens as the imaging system of Zickler would determine the position of the lens and properties of the lens.  As a phase profile would be a structural property of the lens, and as the phase profile would be indicative of a refractive index (as disclosed in Knox above), there would be a benefit of using the imaging system of Zickler to determine a phase profile as Zickler is aiming to modify the refractive index of an IOL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krampert (US Pub No.: 2018/0200112), McLeod (US Pub No.: 2014/0316521), Bille (US Pub No.: 2010/0228345), and Raymond (US 2012/0172854).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774